UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-09575 MEEHAN MUTUAL FUNDS, INC. (Exact name of Registrant as Specified in Charter) 7250 Woodmont Avenue Suite 315 Bethesda, MD20814 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-301-543-8881 THOMAS P. MEEHAN, PRESIDENT 7250 Woodmont Avenue Suite 315 Bethesda, MD20814 (Name and Address of Agent for Service) Copy to: ROBERT J. ZUTZ, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: October 31, 2013 Item 1. Reports to Shareholders MEEHAN FOCUS FUND ANNUAL REPORT October 31, 2013 This report is for the information of the shareholders of Meehan Focus Fund. Its use in connection with any offering of the Fund’s shares is authorized only in a case of concurrent or prior delivery of the Fund’s current prospectus. Investors should refer to the accompanying prospectus for description of risk factors associated with investments in securities held by the Fund. Meehan Focus Fund A Series of Meehan Mutual Funds, Inc. 7250 Woodmont Avenue, Suite 315 Bethesda, MD 20814 (866) 884-5968 Distributor: Integrity Fund Distributors, LLC 1 North Main Street Minot, ND 58703 (800) 933-8413 December 23, 2013 Dear Fellow Shareholders*: The total return for the Meehan Focus Fund (the Fund) for its fiscal year ended October 31, 2013, was 29.01%.The Fund’s net asset value (NAV) at October 31 was $20.42 per share (net of a $0.72 per share capital gain and income distribution).Over the past fiscal year the Fund’s return exceeded the Standard and Poor’s 500 Total Return Index** (S&P 500) but trailed the NASDAQ Composite Index** (NASDAQ).However, the Fund has outperformed both the S&P 500 and the NASDAQ since its inception in December of 1999.The Fund’s results for its 2013 fiscal year, for five years, ten years, and since inception are shown below with comparable results for the S&P 500 and NASDAQ. Fiscal Year
